                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                           )
                                                     )
                          Plaintiff,                 )
                                                     )
 vs.                                                 )   Case No. 08–cr-30004-SMY
                                                     )
                                                     )
 RONFREDRICK F. BOLING,                              )
                                                     )
                          Defendant.                 )


                                               ORDER

YANDLE, District Judge:

        On January 8, 2008, Defendant Ronfredrick F. Boling was indicted on one count of possession

with intent to distribute cocaine base and two counts of distribution of cocaine base, in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(C) (Doc 1). A jury found Boling guilty on all counts on December 3,

2008 (Doc. 67). District Judge Michael J. Reagan sentenced Boling to 180 months imprisonment on

each count to be served concurrently, 6 years of supervised release, and imposed a $900 fine (Doc.

117). Boling’s projected release date is July 8, 2021.

        This matter comes before the Court on Boling’s motion for a reduction of his criminal sentence

following the retroactive application of the Fair Sentencing Act of 2010, Pub. L. 111-220; §§ 2-3, 124

Stat. 2372, 2372 (2010), as set forth in the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132

Stat. 5194, 5222 (2018) (Docs. 181, 185). The Government opposes the Motion (Doc. 189).

                                              Discussion

        Congress passed the Fair Sentencing Act of 2010 which reduced the crack-to-powder penalty

disparity from 100:1 to 18:1. Pub. L. No. 111-220, 124 Stat. 2372 (2010); Dorsey v. United States, 567

U.S. 260, 263–64 (2012). In 2018, Congress made the reduction retroactive when it enacted the First
Step Act of 2018, permitting courts to reduce the sentences of defendants convicted of a “covered

offense” before August 3, 2010. Pub. L. No. 115-391, 132 Stat. 5194 (2018).

        The Court’s authority to reduce a sentence under the First Step Act applies only to federal

offenses committed before August 3, 2010 (the effective date of the Fair Sentencing Act) for which

the Fair Sentencing Act changed the statutory penalty range, i.e., certain crack cocaine offenses. See

First Step Act, § 404(a). Whether to reduce a sentence under the First Step Act is within the discretion

of the Court. See First Step Act, § 404(c).

        The United States Supreme Court recently held that § 2(a) of the Fair Sentencing Act modified

the statutory penalties only for subparagraph (A) and (B) crack offenses – offenses which triggered

mandatory-minimum penalties – and did not modify the statutory penalties for offenses under §

841(b)(1)(C). Terry v. United States, No. 20-5904, 2021 WL 2405145, at *5 (U.S. June 14, 2021). In

other words, the First Step Act did not render an offender convicted under § 841(b)(1)(C) eligible for

a sentence reduction. Id.

        Accordingly, Boling, who was convicted under § 841(b)(1)(C), is not eligible for a sentence

reduction under the First Step Act. His motions to reduce sentence (Docs. 181, 185) are therefore

DENIED.

        IT IS SO ORDERED.

        DATED: June 21, 2021




                                                       STACI M. YANDLE
                                                       United States District Judge




                                              Page 2 of 2
